                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MARY ELLEN O’BRIEN,

                         Plaintiff,
                                                            CIVIL ACTION
           v.                                               NO. 19-01920

 GEICO EMPLOYEES INSURANCE CO.,

                         Defendant.


PAPPERT, J.                                                                  July 3, 2019

                                      MEMORANDUM

         Mary Ellen O’Brien sued GEICO Employees Insurance Company in the Court of

Common Pleas for Philadelphia County on April 3, 2019, alleging breach of contract

and bad faith in violation of Pennsylvania law. GEICO removed the case to this Court

on May 3, 2019 and moves to dismiss O’Brien’s Complaint as barred by the statute of

limitations and for failure to state a claim. The Court grants the Motion for the reasons

below.

                                             I

         O’Brien suffered serious injuries in a motorcycle crash on May 31, 2014 in

Phoenixville, Pennsylvania. (Compl. ¶¶ 5–8.) At that time, O’Brien had a motor

vehicle insurance policy with GEICO that provided insurance coverage for

Underinsured Motorists in the amount of $100,000 and $300,000 in the aggregate. (Id.

at ¶ 3.)

         O’Brien filed a claim pursuant to the policy. GEICO denied her claim based on

the “household vehicle exclusion” on September 19, 2014. (Id. at ¶ 13.) Specifically,

GEICO cited language in the insurance policy that stated “[t]his coverage does not

                                             1
apply to bodily injury while occupying or from being struck by a vehicle owned or leased

by you or a relative that is not insured for Underinsured Motorist Coverage under this

policy.” (Denial Letter at 1, Compl. Ex. B.) GEICO explained that the motorcycle

O’Brien was driving at the time of the crash was not insured under the Underinsured

Motorist Coverage policy. (Id.) O’Brien did not file a lawsuit after GEICO denied the

claim.

         On January 23, 2019, the Supreme Court of Pennsylvania issued its decision in

Gallagher v. GEICO Indemnity Company, 201 A. 3d 131, 138–139 (Pa. 2019), holding

that a similar household vehicle exception violated the Motor Vehicle Financial

Responsibility Law (MVFRL) and that such exceptions are “unenforceable as a matter

of law.” Before Gallagher, Pennsylvania courts had held that the household vehicle

exclusion did not violate the MVFRL. See, e.g., Gov't Employees Ins. Co. v. Ayers, 955

A.2d 1025, 1030 (2008). On February 12, 2019, O’Brien requested that GEICO tender

the limits of the insurance policy relating to her 2014 motorcycle crash. (Compl. ¶ 15.)

GEICO denied her request as time barred on March 1, 2019. (Id. at ¶ 16.) O’Brien

then filed this lawsuit on April 3, 2019, arguing that she is entitled to damages for

breach of contract and bad faith in light of Gallagher.

                                              II

         To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible when the facts pled “allow[ ] the court to draw the reasonable inference that



                                              2
[a] defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       When the complaint includes well-pleaded factual allegations, the Court “should

assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir.

2016) (quoting Iqbal, 556 U.S. at 679). However, this “presumption of truth attaches

only to those allegations for which there is sufficient factual matter to render them

plausible on their face.” Schuchardt v. President of the U.S., 839 F.3d 336, 347 (3d Cir.

2016) (internal quotation and citation omitted). This plausibility determination is a

“context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. (quoting Connelly, 809 F.3d at 786–87).

                                              III

       GEICO contends that O’Brien’s breach of contract claim is barred by the statute

of limitations. While affirmative defenses should generally be raised in an answer to a

complaint, the Third Circuit “permits a limitations defense to be raised by a motion

under Rule 12(b)(6), but only if ‘the time alleged in the statement of a claim shows that

the cause of action has not been brought within the statute of limitations.’” Robinson v.

Johnson, 313 F.3d 128, 135 (3d Cir. 2002) (quoting Hanna v. U.S. Veterans' Admin.

Hosp., 514 F.2d 1092, 1094 (3d Cir. 1975)). Stated another way, “[a] complaint is

subject to dismissal for failure to state a claim on statute of limitations grounds only

when the statute of limitations defense is apparent on the face of the complaint.”



                                               3
Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir. 2017) (citing Schmidt v. Skolas, 770

F.3d 241, 249 (3d Cir. 2014)).

       The statute of limitations for a breach of contract claim in Pennsylvania is four

years. See 42 Pa. C.S.A. § 5525. “Ordinarily, a statute of limitations begins to run from

the moment the potential plaintiff has a ‘complete and present cause of action.’”

Disabled in Action of Pa. v. Se. Pa. Transp. Auth., 539 F.3d 199, 209 (3d Cir. 2008). For

the purposes of uninsured or underinsured motorist claims, “the running of the statute

of limitations is commenced upon an alleged breach, which . . . would be occasioned by

the insurer’s denial of coverage or refusal to arbitrate.” Erie Ins. Exch. v. Bristol, 643

Pa. 709, 728 (2017); Legos v. Travelers Cas. Co. of Connecticut One of the Travelers Ins.

Companies, No. 3:16CV1917, 2018 WL 4928963, at *3 (M.D. Pa. Oct. 11, 2018).

       The statute of limitations defense here is apparent on the face of O’Brien’s

Complaint. She alleges that GEICO denied her claim on September 19, 2014. The

statute of limitations governing her breach of contract claim expired on September 19,

2018 and O’Brien did not file her Complaint until April 3, 2019, more than six months

after the statute’s expiration. O’Brien, citing the discovery rule, contends that she

could not have learned of her cause of action until after the Pennsylvania Supreme

Court issued its Gallagher decision on January 23, 2019.

       In Pennsylvania, the discovery rule provides that “where the existence of the

injury is not known to the complaining party and such knowledge cannot reasonably be

ascertained within the prescribed statutory period, the limitations period does not

begin to run until the discovery of the injury is reasonably possible.” Kelly v. Repsol Oil

& Gas USA, LLC, 2019 WL 1975914, at *6 (Pa. Super. Ct. May 1, 2019) (citing Schaffer



                                             4
v. Larzelere, 410 Pa. 402, 406 (1963)). “The underlying purpose of the discovery rule is

to ensure that persons who are reasonably unaware of an injury that is not

immediately ascertainable have essentially the same rights as those who suffer an

immediately ascertainable injury.” Nicolaou v. Martin, 195 A.3d 880, 892 n.13 (Pa.

2018) (citing Hayward v. Medical Ctr. of Beaver County, 530 Pa. 320 (1992)).

       The discovery rule does not apply here. O’Brien knew of her “injury” on

September 19, 2014, the date GEICO denied her claim. Nothing prevented O’Brien

from filing suit at any point over the following four years. While Gallagher may have

shown that challenges to the household vehicle exception (provided that they are

brought within the statute of limitations) could succeed, the Pennsylvania Supreme

Court did not for the first time invent the right to assert such challenges in Gallagher.

O’Brien could have made the exact same arguments as the plaintiff in Gallagher, but

failed to do so.

                                            IV

       Under Pennsylvania law, plaintiffs may recover interest, punitive damages,

court costs and attorney’s fees if an insurer acts in bad faith in evaluating or handling a

claim. 42 Pa. C.S.A. § 8371. While the statute does not explicitly define “bad faith,”

courts have found that “bad faith denotes a ‘frivolous or unfounded’ refusal to pay policy

proceeds, which imports a dishonest purpose and a breach of a known duty, such as

good faith and fair dealing.” Pasqualino v. State Farm Mut. Auto. Ins. Co., No. CIV.A.

15-0077, 2015 WL 3444288, at *3 (E.D. Pa. May 28, 2015) (citations omitted). To

recover on a bad faith claim, a claimant is required to show by clear and convincing

evidence that: (1) the defendant insurer did not have a reasonable basis for denying the



                                             5
policy benefits; and (2) that the insurer knew or recklessly disregarded its lack of

reasonable basis when it denied the claim. Keefe v. Prudential Prop. & Cas. Ins. Co.,

203 F.3d 218, 225 (3d Cir. 2000).1

        As an initial matter, O’Brien’s bad faith claim relating to GEICO’s September

19, 2014 denial is also barred by the statute of limitations. Claims for bad faith under

42 Pa. C.S.A. § 8371 are subject to a two-year statute of limitations. See Mail Quip,

Inc. v. Allstate Ins. Co., No. CV 19-223, 2019 WL 2255767, at *5 (E.D. Pa. May 23, 2019)

(“[A]n action under § 8371 is a statutorily-created tort action and [the Supreme Court of

Pennsylvania has] h[e]ld such an action is subject to the two-year statute of

limitations.”) (citing Ash v. Cont'l Ins. Co., 593 Pa. 523, 536 (2007)).

        O’Brien attempts to resurrect the dormant bad faith claim by tying it to GEICO’s

March 1, 2019 denial of her “post-Gallagher” demand for benefits. First of all,

Gallagher did nothing to excuse O’Brien’s failure to timely challenge the 2014 denial of

her benefits claim. Even if it did, O’Brien hasn’t stated a bad faith claim. “Courts in

this Circuit have routinely dismissed bad faith claims reciting only ‘bare-bones’

conclusory allegations that are not accompanied by factual allegations sufficient to

raise the claims to a level of plausibility required to survive a Rule 12(b)(6) motion to



1       GEICO also argues that the bad faith claim should be dismissed because “an insurer does not
act in bad faith by correctly denying a claim for which there is no coverage.” (Mot. at 9.) However, a
claim for bad faith pursuant to 42 Pa. C.S. § 8371 is a separate and distinct cause of action and is not
contingent on the resolution of the underlying contract claim. Dagit v. Allstate Prop. & Cas. Ins. Co.,
No. 16-3843, 2017 WL 395489, at *4 fn.3 (E.D. Pa. Jan. 30, 2017); Doylestown Elec. Supply Co. v.
Maryland Cas. Ins. Co., 942 F. Supp. 1018, 1019–20 (E.D. Pa. 1996), citing March v. Paradise Mut.
Ins. Co., 646 A.2d 1254, 1256 (Pa. Super. Ct. 1994). Thus, if bad faith is asserted as to conduct
beyond a denial of coverage, the bad faith claim is actionable as to that conduct regardless of
whether the contract claim survives. Gold v. State Farm Fire & Cas. Co., 880 F. Supp. 2d 587, 597–
98 (E.D. Pa. 2012) (citing Gallatin Fuels, Inc. v. Westchester Fire Ins. Co., 244 Fed.Appx. 424, 435 (3d
Cir. 2007)).


                                                   6
dismiss.” Jones v. Allstate Ins. Co., No. CV 17-00648, 2017 WL 2633472, at *2 (E.D. Pa.

June 19, 2017) (citing Smith v. State Farm Mut. Auto. Ins. Co., 506 Fed.Appx. 133, 136

(3d Cir. 2012); Camp v. New Jersey Manufacturers Ins. Co., No. 16-1087, 2016 WL

3181743, at *5–6 (E.D. Pa. June 8, 2016); Pasqualino v. State Farm Mut. Auto. Ins. Co.,

No. 15-0077, 2015 WL 3444288 (E.D. Pa. May 28, 2015)).

       O’Brien merely alleges that:

       15. Based on the Gallagher decision, by letter dated February 12, 2019,
       Plaintiff requested Defendant tender the limits of the Underinsured
       Motorists coverage of policy number 421286108.

       16. By letter dated March 1, 2019, Defendant GEICO issued a denial of
       Plaintiff’s request as time barred by the Statute of Limitations. . . .

       27. Defendant, GEICO, has acted, and continues to act, in bad faith by
       breaching the duty of good faith and fair dealings with respect to insurance
       policy and agreement in violation of 42 Pa. C.S.A. Section 8371.

       28. The outrageous, intentional, reckless, malicious and/or negligent
       conduct of Defendant, GEICO, in denying the above mentioned claim with
       regard to providing Underinsured Motorist (UIM) coverage, to Plaintiff,
       Marty (sic) Ellen O’Brien, arising out of the motor vehicle accident of May
       31, 2014, violates the bad faith statute, 42 Pa.C.S.A Section 8371.

       29. Defendant, GEICO, without reasonable cause, has failed to act in good
       faith and fair dealing pertaining to the best interest of its insured . . .
       Plaintiff, Mary Ellen O’Brien.

(Compl. ¶¶ 15–16, 27–29.) Such conclusory allegations are insufficient to state a

plausible claim of bad faith.

       An appropriate order follows.


                                                BY THE COURT:


                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.



                                            7
